DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on March 1, 2022.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2021/0185628 A1) teach “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium known in the art suitable for transmission of data as described herein.” (Fig(s).1A, 1B, and 7; Paragraph [0029]), in view of Blasco Serrano et al. (U.S. Patent Application Publication # 2019/0037622 A1) teach “a technique for controlling a UE according to whether or not a sidelink communication operation is allowed in a coverage area of a base station of a mobile communications network.”(Paragraph [0001]), and  Siomina et al. (U.S. Patent Application Publication # 2020/0084642 A1) teach “SSB timing configuration may comprise, e.g., subframe number, radio frame number, slot number, an offset with respect to a reference time, e.g., with respect to SFNO or frame or subframe boundary.” (Paragraph [0226]), fail to disclose: “prioritizing a sidelink transmission associated with the adjusted sidelink synchronization timing over an uplink transmission colliding with the sidelink transmission when the sidelink transmission has a higher priority than the uplink transmission; and
prioritizing the uplink transmission over the sidelink transmission when the sidelink transmission does not have a higher priority than the uplink transmission.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2021/0185628 A1) teach “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium known in the art suitable for transmission of data as described herein.” (Fig(s).1A, 1B, and 7; Paragraph [0029]), in view of Blasco Serrano et al. (U.S. Patent Application Publication # 2019/0037622 A1) teach “a technique for controlling a UE according to whether or not a sidelink communication operation is allowed in a coverage area of a base station of a mobile communications network.”(Paragraph [0001]), and  Siomina et al. (U.S. Patent Application Publication # 2020/0084642 A1) teach “SSB timing configuration may comprise, e.g., subframe number, radio frame number, slot number, an offset with respect to a reference time, e.g., with respect to SFNO or frame or subframe boundary.” (Paragraph [0226]), fail to disclose: “prioritizing a sidelink transmission associated with the adjusted sidelink synchronization timing over an uplink transmission colliding with the sidelink transmission when the sidelink transmission has a higher priority than the uplink transmission, and 
prioritizing the uplink transmission over the sidelink transmission when the sidelink transmission does not have a higher priority than the uplink transmission.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 11-17 are also allowed by virtue of their dependency on claim 10.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nguyen et al. (U.S. Patent Application Publication # 20200107284 A1) teach “The communications manager 415 may determine that synchronization for sidelink communication is based on a synchronization source type (e.g., global navigation satellite system (GNSS), base station, user equipment (UE), etc.), identify a priority level for a sidelink transmission, select a modified timing error requirement for the sidelink transmission based on the determining and the identifying, and send the sidelink transmission using the modified timing error requirement.”(Paragraph [0091])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 26, 2022